RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2021-CA-1082-MR

CECIL SALYERS                                                           APPELLANT


                    APPEAL FROM HOPKINS CIRCUIT COURT
v.               HONORABLE CHRISTOPHER B. OGLESBY, JUDGE
                   ACTION NOS. 11-CR-00249 AND 12-CR-00111


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CETRULO, COMBS, AND GOODWINE, JUDGES.

GOODWINE, JUDGE: Cecil Salyers (“Salyers”), proceeding pro se, appeals an

order of the Hopkins Circuit Court denying his request for post-conviction relief

under CR1 60.02. After careful review, finding no error, we affirm.

                Salyers was convicted of four counts of first-degree sexual abuse; two

counts of using a minor in a sexual performance; and third-degree unlawful



1
    Kentucky Rules of Civil Procedure.
transaction with a minor. He was sentenced to forty years’ imprisonment. On

direct appeal, the Supreme Court of Kentucky affirmed his conviction. Salyers v.

Commonwealth, No. 2014-SC-000186-MR, 2015 WL 2340368 (Ky. May 14,

2015).

                Salyers has challenged his conviction in four separate post-conviction

motions. First, on November 12, 2015, Salyers filed a pro se RCr2 11.42, which

the trial court denied on February 1, 2017. On January 10, 2020, this Court

affirmed the trial court’s denial of the motion.

                Second, on April 26, 2018, Salyers filed a motion to vacate his

judgment under CR 60.02. The Commonwealth responded, and the trial court

denied the motion. Salyers did not appeal the trial court’s order.

                Third, on May 8, 2020, Salyers filed a second CR 60.02 motion

raising thirteen issues. The Commonwealth responded. The trial court denied the

motion, finding, among other things, it was barred as a second CR 60.02 motion.

Although Salyers attempted a belated appeal, this Court dismissed it.

                Finally, on July 2, 2021, Salyers filed his third CR 60.02 motion,

raising the same thirteen issues in his second CR 60.02 motion. The

Commonwealth responded. The trial court denied Salyers’ motion finding it was




2
    Kentucky Rules of Criminal Procedure.

                                            -2-
procedurally barred for several reasons, including that it was successive and time

barred. This appeal followed.

             “We review the denial of a CR 60.02 motion under an abuse of

discretion standard.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014)

(citing Brown v. Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996)). “The test for

abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

             Kentucky law prohibits “successive [CR 60.02] motions or the

relitigation of issues which could have been raised in prior proceedings.” Stoker v.

Commonwealth, 289 S.W.3d 592, 597 (Ky. App. 2009) (citing Gross v.

Commonwealth, 648 S.W.2d 853, 856-57 (Ky. 1983)). Here, Salyers filed three

motions under CR 60.02. Salyers’ third motion essentially repeats the same

thirteen arguments as his second motion, which was also a successive CR 60.02

motion. His third motion was nothing more than an attempt to relitigate the same

issues argued in his second CR. 60.02 motion, which could have been raised in his

first motion. “CR 60.02 does not permit successive post-judgment motions[.]”

Foley, 425 S.W.3d at 884. Thus, we conclude that Salyers’ motion was improper

because it was successive.




                                         -3-
            Although the trial court discussed several other reasons for denying

the motion, we need not address each of them because successiveness alone is a

sufficient reason for denying the motion.

            For the foregoing reasons, we affirm the order of the Hopkins Circuit

Court.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Cecil Salyers, pro se                       Daniel Cameron
LaGrange, Kentucky                          Attorney General of Kentucky

                                            Todd D. Ferguson
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                        -4-